Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings show the housing, the front cutting side, and the opposite rear non-cutting side, as set forth in claims 1, 5, 6, but they are not enumerated. Applicant is requested to label references of the housing, the front cutting side, and the opposite rear non-cutting side in both the drawings and the specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shaving assembly is fixedly attached to the handle in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a blade unit” in the preamble of claim 1, renders the claim indefinite, since the preamble is conveying that claim is to a blade unit, but the body of the claim appears to include a handle. Therefore, it is unclear what apparatus applicant is intending to encompass, a blade unit or a shaving system. 
Claim 1 recites the limitation "the rear side of the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear whether the claim inherently has this structure or refers a new structure or refers to previously introduced structure as the opposite rear non-cutting side.  Claims 5-6 have the same issue of "the rear side of the housing".

The recitation of “a shaving assembly” in the preamble of claim 5, renders the claim indefinite, since the preamble is conveying that claim is to a shaving assembly, but the body of the claim appears to include a handle. Applicant’s specification, page 1 discloses “a shaving system comprising a handle having a distal end and a proximal end and a shaving assembly disposed at the distal end of the handle”. It appears that the shaving system is a whole including a shaving assembly and a handle. The shaving assembly is a shaving cartridge. Therefore, it is unclear what apparatus applicant is intending to encompass, a shaving assembly or a shaving system.
Claim 5, since the handle of line 7 appears to be positively claimed, the last line “a handle” is unclear whether it refers to the handle of line 7 or an additional handle.
All claims dependent from claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 10 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 10,486,319. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all structures of Claims 1-2, 4-8, 10 of this pending application are found in Claims 1-7 of U.S. Patent No. 10,486,319. 
Regarding claims 1, 5-6 of the pending application, as best understood, the patent US 10, 486, 319, claim 1 teaches a shaving system (claim 1, line 2) comprising: 
a handle (claim 1, lines 2-3) having a distal end and a proximal end (the handle inherently has two ends,  a distal end and a proximal end); and 
a shaving assembly (as a whole cartridge that including a blade unit and a housing, claim 1, lines 4-5), disposed at the distal end of the handle, the shaving assembly including a blade unit (claim 1, lines 4-5) comprising
a housing (claim 1, lines 5-9) having a front cutting side and an opposite rear non-cutting side, and a plurality of measurement elements on a trailing edge of the rear non-cutting side of the housing,
a plurality of blades (claim 1, lines 4-6) disposed in the housing, with the length of each of the blades disposed perpendicular to the length of a handle on which the blade unit is mounted and cutting edges of the blades disposed on the front cutting side (with regards to “cutting edges of the blades disposed on the front cutting side”, see claim 1, lines 7 and 22-15, “a front cutting side”, the front cutting side intrinsically has cutting edges for “shaving hair”), and
a lubricating strip (see claim 1, lines 11-13) disposed adjacent the trailing edge on the front cutting side of the housing,
wherein the measurement elements comprise openings positioned facing directly away from the front cutting side so that portions of the lubricating strip are visible through the openings during shaving, and wherein the housing is a first color and the lubricating strip is a second, different color (see claim 1, lines 13-19).
The US patent 10,486,319, claim 7 also shows an interface element on which the blade unit is pivotably mounted, the interface element being configured for removable attachment to the handle.
Regarding claims 2 and 7 of the pending application, the structures can be found in claim 5 of U.S. Patent No. 10,610,939.
Regarding claim 4 of the pending application, the “arrow shaped or triangular” can be found in claim 6 of U.S. Patent No. 10,610,939.
Regarding claim 8 of the pending application, the “removably connected” can be found in claim 1 of U.S. Patent No. 10,610,939. See the discussion in claims 1, 5-6 above.
Regarding claim 10 of the pending application, the interface element can be found in claim 1 of U.S. Patent No. 10,610,939. See the discussion in claims 1, 5-6 above.
Claim 3 of this pending application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1of U.S. Patent No. 10,486,319 in view of Coresh (US 2013/0000127). 
Regarding 3 of this pending application, the patent, US 10,486,319, claim 1 shows all of the limitations as stated above except a plurality of evenly spaced hash masks between the measurement elements.
Coresh shows a shaving assembly (a shaving cartridge, Figures 1A-B) that has a front side comprising blades (240, 250, 260) exposed thereon for shaving, a rear side for attaching a handle interconnect (272, Figures 1A-B), and a lubricating strip (280) is positioned on a cartridge top at a platform (214, Figures 1A-B), wherein the rear side has a plurality of openings (perforations 224, Figure 1A) to improve the adhesion of the lubricating strip (Para. 22) and a plurality of evenly spaced hash masks between the openings (see Figure 1A, reproduced herein below).

    PNG
    media_image1.png
    412
    598
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of the patent, US 10,486,319 to have a plurality of evenly spaced hash masks, as taught by Coresh, in order to aid supporting the lubricating strip and the blade unit in the housing (see Figure 2 of Coresh).
Claim 9 of this pending application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,486,319 in view of Fathallah et al (US 2010/0288294) hereinafter Fathallah.
Regarding claim 9 of this pending application, the patent, US 10,486,319, claim 1 shows all of the limitations as stated above except that the shaving assembly is fixedly attached to the handle.
Fathallah shows a shaving system (Figure 1) having a cartridge (14) is fixedly or pivotally mounted to a handle (12) as disclosed in Para. 22, lines 5-6.
Therefore, it is well known in the art to have a shaving cartridge fixedly or pivotally mounted to a handle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shaving system of the patent, US 10,486,319 to have a shaving assembly that is fixedly mounted to a handle, as taught by Fathallah, since this is known for the same purpose. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clearly that all structures of Claims 1-10 of this pending application are anticipated and obvious over the patent US 10,486,319  in view the features well known in the art above. This is a non-statutory double patenting rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2014/0033538) hereinafter Peterson in view of Coresh (US 2013/000127) in view of Seo (US 2011/0232099).
Examiner notes that Applicant has not provided details of measurement elements in the claimed invention, it appears that any part which has indicia or equal spaces or markings or bridges would be capable of being used the same as measurement elements.
Regarding claims 1 and 5, as best understood, Peterson shows a shaving system (Figures 1-3) comprise a handle (62, Figure 3), a shaving assembly (a razor cartridge 10) having a blade unit (20) and a housing (12, Figure 2), 
wherein the housing has a front cutting side (a top side of the cartridge 10 that has blades exposed thereon for shaving, Figure 1) and an opposite rear non-cutting side (a bottom side for attaching a connecting member 50 and the handle 62, Figure 3), and a plurality of measurement elements (see Figure 3, reproduced herein below, the  measurement elements below have the same claimed structures that can be used measurement, and see the examiner’s note above) on a trailing edge (Figure 3 below) of the rear non-cutting side of the housing,
a plurality of blades (Figure 2, there are 5 blade assemblies) disposed in the housing, with the length of each of the blades disposed perpendicular to the length of a handle (Figure 3, the handle and blades are perpendicular) on which the blade unit is mounted and cutting edges of the blades disposed on the front cutting side (Figure 1), and
a lubricating strip (30, 70, Figures 1-2 and Para. 27, lines “the cap 30 may comprise a lubricating strip 70”) disposed adjacent the trailing edge on the front cutting side of the housing (Figures 1-3, the cap 30 is positioned on the cartridge top and adjacent to the trailing edge on the cartridge bottom).
Peterson also shows an interface element (the connecting member 50, Figure 3 below) on which the blade unit is pivotably mounted (Para. 24 “the connecting member 50 enables pivotal movement of the housing 12”), the interface element being configured for removable attachment to the handle (Figure 1 shows the cartridge 10 without a handle 62 and Figure 3 shows the cartridge is attached to the handle and Para. 24 “the connecting member 50 has a receiving section 54 to which the end 62a of a razor handle 62 (shown in FIG. 3) may be attached”).

    PNG
    media_image2.png
    737
    706
    media_image2.png
    Greyscale

However, Peterson fails to show that openings positioned facing directly away from the front cutting side so that portions of the lubricating strip are visible through the openings during shaving and the housing is a first color and the lubricating strip is a second, different color.
Coresh shows a shaving assembly (a shaving cartridge, Figures 1A-B) that has a front side comprising blades (240, 250, 260) exposed thereon for shaving, a rear side for attaching a handle interconnect (272, Figures 1A-B), and a lubricating strip (280) is positioned on a cartridge top at a platform (214, Figures 1A-B), wherein the rear side has a plurality of openings (perforations 224, Figure 1A) to improve the adhesion of the lubricating strip (Para. 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the housing of Peterson to have a plurality of openings, as taught by Coresh, since this is known for the same purpose and in order to improve the adhesion of the lubricating strip to the housing.
Since the Peterson’s shaving assembly has added the plurality of openings for improving the adhesion of the lubricating strip to the housing, the modified shaving assembly shows that the measurement elements comprise openings positioned facing directly away from the front cutting side so that portions of the lubricating strip are visible through the openings during shaving. Since the openings are equally spaced to each other, the openings can also be used for measurement.
With regards to “the housing is a first color and the lubricating strip is a second, different color”, the housing of Peterson is made of a nano-particle of aluminum oxide, which has a specific color (Para. 17 of Peterson), Seo shows a shaving system (Figures 1-2) comprising a cartridge (10) and a handle (20), wherein the cartridge has a lubricating strip or band (14) that is vary colors (Para. 54, “the lubricating band will be purple beginning… the first colorant gradually disappears and the lubricating band becomes blue”).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lubricating strip of Peterson to have vary colors, as taught by Seo, in order to allow a user to visually confirm the degree of life of a lubricating material or a capsules according to usage of the razor and the user may exactly know the replacement timing for a cartridge (Para. 28 of Seo).
Regarding claim 2, the modified shaving system of Peterson shows that the measurement elements are regularly spaced along the trailing edge of the blade unit from a first lateral side of the housing to a second lateral side of the housing (see the measurement elements in Figure 3 of Peterson above and the openings 224 in Figure 1A of Coresh).
Regarding claim 3, the modified shaving system of Peterson further shows that a plurality of evenly spaced hash marks between the measurement elements (see the plurality of evenly spaced hash masks in Figure 3 above). 
Regarding claim 4, the modified shaving system of Peterson fails to show that the openings are arrow shaped or triangular.
However, it would have been an obvious matter of design choice to make the openings (perforates) of whatever form or shape was desired or expedient, including an arrow shape or triangular for improving the adhesion of the lubricating strip to the housing. Furthermore, the shape of the openings is merely a recognized equivalent way to secure the lubricating strip to the housing, since applicant has not disclosed that having any specific construction of the arrow shaped or triangular openings solve any stated problem or is for any particular purpose and it appears the arrow shape or triangular would perform equally well while being constructed of any shape including a circular shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Regarding claim 6, since the Peterson’s shaving system has been modified to have a plurality of openings for improving adhesion of the lubricating strip of Coresh, thus, the modified shaving system of Peterson now shows all of the limitations of claim 6 below, as discussions in the claims 1 and 5 above
“A shaving system comprising: 
a handle (62, Figure 3 above of Paterson) having a distal end (62a) and a proximal end (an opposite end); and 
a shaving assembly (10), disposed at the distal end of the handle, the shaving assembly including a blade unit (20) comprising
a housing (12, see the discussion in claims 1 and 5 above) having a front cutting side and an opposite rear non-cutting side, and a plurality of measurement elements on a trailing edge of the rear non-cutting side of the housing,
a plurality of blades (Figure 2 of Peterson, there are 5 blades) disposed in the housing, with the length of each of the blades disposed perpendicular to the length of a handle on which the blade unit is mounted and cutting edges of the blades disposed on the front cutting side (Figure 3 of Peterson), and
a lubricating strip (70, Figures 1-3 of Peterson and see the discussion in claims 1 and 5 above) disposed adjacent the trailing edge on the front cutting side of the housing,
wherein the measurement elements comprise openings positioned facing directly away from the front cutting side so that portions of the lubricating strip are visible through the openings during shaving, and wherein the housing is a first color and the lubricating strip is a second, different color (see the openings in the reference, Coresh and see the “color” in the reference, Seo and see the modification as stated in claims 1 and 5 above).
Regarding claim 7, the modified shaving system of Peterson shows that the measurement elements are regularly spaced along the trailing edge of the blade unit from a first lateral side of the housing to a second lateral side of the housing (see the measurement elements in Figure 3 of Peterson above and the openings 224 in Figure 1A of Coresh).
Regarding claim 8, the modified shaving system of Peterson shows that the shaving assembly is removably connected to the handle by an interface element (see the discussion of the interface element and the handle in claims 1 and 5 above).
Regarding claim 10, the modified shaving system of Peterson shows that a pivoting connection is provided between the blade unit and the interface element (Para. 24 of Peterson “the connecting member 50 enables pivotal movement of the housing 12”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Coresh, Seo and further in view of Fathallah et al (US 2010/0288294) hereinafter Fathallah.
Regarding claim 9, the modified shaving system of Peterson shows all of the limitations as stated in claims 1, 5-6 above except that the shaving assembly is fixedly attached to the handle.
Fathallah shows a shaving system (Figure 1) having a cartridge (14) is fixedly or pivotally mounted to a handle (12) as disclosed in Para. 22, lines 5-6.
Therefore, it is well known in the art to have a shaving cartridge fixedly or pivotally mounted to a handle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle and the cartridge of Peterson to have fixedly mounted to a handle, as taught by Fathallah, since this is known for the same purpose. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5956850, US 5421286, US 2014/0165800, US 2009/0188112, US 6298558, US 2009/0255124, US 2005/0198840, and US 2009/0049695 show cartridges that have indicators or equal spaced ridges capable of being using to measure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        1/26/2021